Citation Nr: 1207198	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-28 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1987 to January 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran appealed this decision to BVA, and the case has been referred to the Board for appellate review.  

In his original November 1995 claim, the Veteran sought entitlement to service connection for bipolar disorder.  Rating decisions dated in April 1996, December 2002, January 2005, November 2005 and April 2007, as well as the July 1998 Board decision denied the Veteran's claim for this issue.  However, the Board notes that the medical evidence in this case shows diagnoses of borderline personality disorder, schizoaffective disorder, antisocial personality disorder, and a history of manic depression.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as indicated on the cover page of this decision.  

In December 2010, the Board remanded the Veteran's appeal for compliance with procedural due process requirements.  Specifically, the Board asked the RO to schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  Pursuant to the Board remand, the RO sent the Veteran a letter in December 2010 informing him that his name had been put on a list of persons wishing to appear before the traveling section.  The letter also provided the Veteran with the option to request a different type of hearing or withdraw his hearing request altogether.  In a response date stamped as having been received in December 2010, the Veteran indicated that he wished to withdraw his request for a hearing.  

In May 2011, the Board reopened the Veteran's claim seeking service connection for a psychiatric disorder and remanded the underlying service connection issue for further evidentiary development.  Specifically, the Board requested that the RO afford the Veteran a VA psychiatric examination to determine the nature, extent, and etiology of any psychiatric disorder that he may have.  The remand instructions specifically directed the VA examiner to provide an opinion as to the likelihood that any psychiatric disorder diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service.  

Unfortunately, the medical opinion obtained pursuant to the Board's May 2011 Remand is inadequate, and another remand of the Veteran's claim is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board regrets the delay caused by this remand but unfortunately, the dictates of the May 2011 Remand were not substantially complied with, and the Board must again remand this matter for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

In the May 2011 Remand, the Board instructed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disability diagnosed on examination.  Specifically, the remand instructions read that "[f]ollowing a review of the record and an examination of the Veteran [emphasis added], the examiner should opine as to whether it is likely, unlikely, or at least as likely as not that any psychiatric disorder diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service...."  

The evidence of record reflects that the Veteran was incarcerated at the Racine Correctional Institution at the time of the May 2011 Board Remand.  See July 2008 letter issued by the State of Wisconsin Department of Corrections.  The United States Court of Appeals for Veterans Claims (Court) has specifically addressed VA's duty to assist incarcerated Veterans in cases where a VA examination is warranted.  Specifically, the Court has cautioned "those who adjudicate claims of incarcerated Veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement.  Such individuals are entitled to the same care and consideration given to their fellow Veterans."  See Bolton v. Brown, 8 Vet. App. 185 (1995) (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  In Bolton, the Court remanded a case where the RO claimed an inability to get a fee-basis physician to conduct an examination at a correctional facility.  In that case, further efforts were deemed necessary to attempt to examine the Veteran.  

In the case of VA medical examinations, VA does not have the authority to require a correctional institution to release a Veteran so that VA can provide him the necessary examination at the closest VA medical facility.  See, e.g., 38 U.S.C.A. § 5711 (West 2002).  However, VA's duty to assist an incarcerated Veteran includes:  (1) attempting to arrange transportation of the claimant to a VA facility for examination; (2) contacting the correctional facility and having their medical personnel conduct an examination according to VA examination work sheets; or (3) sending a VA or fee-basis examiner to the correctional facility to conduct the examination.  See Bolton, 8 Vet. App. at 191.  

The VA Adjudication Procedure Manual may also be helpful in this instance.  It contains a provision for scheduling examinations of incarcerated Veterans.  The manual calls for the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, it should be noted that the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1MR, Part III.iv.3.A.11.d.  

Electronic mail correspondence between the AOJ and the Milwaukee VA Medical Center (VAMC) reflects that the AOJ contacted the Milwaukee VAMC and asked whether a mental health examiner would be available to examine the Veteran at the Racine Correctional Institution.  In an email response dated in July 2011, it was reported that there were no mental health providers available who were willing to travel to the prison and conduct the necessary examination.  

Other than this correspondence, there are no other records documenting any additional attempts made or measures taken by the AOJ to obtain a VA examination for the Veteran.  Indeed, it does not appear that the AOJ ever contacted or corresponded with the correctional facility housing the Veteran to determine whether the Veteran could be escorted to a VA medical facility for examination by VHA personnel or whether the medical personnel at the correctional facility could conduct an examination in accordance to VA examination worksheets.  Instead, it appears that the claims file was merely sent to a VA examiner to obtain a medical opinion.  In the present case, the effort of simply contacting the Milwaukee VAMC to inquire as to the availability of a mental health examiner who would be willing to evaluate the Veteran at the correctional facility does not meet VA's duty to assist incarcerated veterans.  Thus, the Board finds that, in order to comply fully with the duty to assist the Veteran in the development of facts pertinent to his claims, the AOJ should take further steps to afford the Veteran the above listed VA examination, consistent with the provisions set out above.  

In any event, according to documentation recently received and associated with the Veteran's claims folder, the Veteran has recently been reassigned to the Green Bay Correctional Institution.  See Letter from Veteran reflecting his recent change of address (date stamped as received in August 2011).  Furthermore, additional treatment records pertinent to the Veteran's claim were associated with the claims file after the July 2011 VA medical opinion was issued.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical examinations generally should "take into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

Consequently, in light of the previous inadequate attempt to schedule the Veteran for a VA examination, the Board concludes that another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board imposes upon the Secretary a concomitant duty to ensure compliance with the terms of the remand).  On this remand, alternate measures must be taken to schedule the Veteran for a VA examination pursuant to Bolton v. Brown, 8 Vet. App. 185 (1995), and these measures must be documented.  Once these measures have been exhausted, if a determination is made that a VA examination cannot be scheduled, then a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's psychiatric disorder(s).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  In light of the Veteran's incarceration, the following options for undertaking the examination are to be explored, to include (i) attempting to arrange transportation of the Veteran to a VA facility for examination; (ii) contacting the correctional facility and having their personnel conduct an examination according to VA examination worksheets; or (iii) sending a VA examiner to the correctional facility to conduct the examination.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  

Take all reasonable measures to schedule the Veteran for the examination requested, and confer with the prison authorities to determine whether the Veteran may be escorted to a VA medical facility for examination.  See M21-1MR, Part III.iv.3.A.11.d.  If that is not possible, the Veteran may be examined at the prison by: (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  Determine which option is the most feasible and document all attempts taken under Bolton to schedule the Veteran for a VA examination related to his claim.  

If the Veteran is able to be scheduled for a VA examination pursuant to Bolton, the claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

The examiner who personally interviews the Veteran (or, if one is not available, the appropriate medical professional who reviews the Veteran's claims folder) is required to review all pertinent records, including relevant VA and private treatment reports.  Of particular importance here is review of the Veteran's service personnel records which reflect his pattern of misconduct; the November 1989 report of medical history wherein the Veteran was uncertain as to whether he had experienced nervous problems; the December 1995 and December 1997 VA treatment records which indicate that the Veteran's psychiatric problems began to surface during/close in time to his military service; as well as the other pertinent post-service medical reports.  

Thereafter, and, following a personal interview with the Veteran (for the examiner conducting any examination) or following review of the claims folder (by an appropriate medical professional), the examiner (or reviewing medical professional) should identify any psychiatric disorder(s) present and provide diagnoses for all identified disability(ies).  For any such disability(ies) diagnosed on examination, the examiner (or reviewing medical professional) should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise causally or etiologically related to the Veteran's military service (including the in-service episodes of behavioral misconduct). 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2. After completing the above, and any other development deemed necessary, readjudicate the issue of entitlement to service connection for a psychiatric disorder.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

